SMITH, Judge,
concurring.
Although I agree with most of the majority’s analysis and conclusions, I write separately to express my view concerning the analysis of contract proposals. The definition of “public record” in Section 1(2) of the Act creates two overall categories of information, one dealing with “accounts, vouchers and contracts” relating to receipt or disbursement of funds and the other relating to any “minute, order or decision ... fixing personal or property rights.... ” A contract proposal is logically related to the resulting contract, in the first category.
In regard to agency “decisions,” the Court has long held that the term encompasses more than a literal document; it includes materials that form the basis for the decision or that are an essential component of it. See, e.g., Patients of Philadelphia State Hospital v. Department of Public Welfare, 53 Pa. Cmwlth. 126, 417 A.2d 805 (1980) (report of accrediting body whose approval was required for decision as to continued state funding); Young v. Armstrong School Dist., 21 Pa.Cmwlth. 203, 344 A.2d 738 (1975) (names and addresses of students, which formed basis for decisions as to their school assignments).
Cases recognizing the importance of contract proposals include Vartan v. Department of General Services, 121 Pa.Cmwlth. ,470, 550 A.2d 1375 (1988), where the successful bidder ultimately provided contract proposal materials voluntarily, although it resisted as to many other items requested, and Envirotest Partners v. Department of Transportation, 664 A.2d 208 (Pa.Cmwlth.1995), where the request for proposals and the proposal were incorporated into the contract for dispute resolution purposes. In City of Chester v. Getek, 132 Pa.Cmwlth. 394, 572 A.2d 1319 (1990), appraisals of properties that the city was purchasing for a development project were held to be subject to access as essential components of those decisions. The information contained in the appraisals provided the basis for appraisal amounts in council resolutions. Because the ultimate transactions were purchases pursuant to contracts, however, the holding in effect recognized the appraisals as public records that formed the basis for and were essential components of contracts.
A contract proposal will ordinarily contain factual representations that are used to determine the contents of the final contract. It could conceivably contain questionable inducements or other material essential to an understanding of the contract. The approach of including items that are essential components of agency decisions within the definition of “public records” has proved to *466be beneficial and in keeping with the spirit of the Act. I believe that this approach applies to contracts as well and is the proper basis for recognizing a contract proposal as a public record, where a contract exists.